EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 4/19/22.
The application has been amended as follows: 
See appendix “Claims” attached to previous action dated 5/5/22.

Reasons for Allowance
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Mesut (US 20070245048 A1) discloses “A method for generating groups of filtering rules, the method comprising: determining, by a processor, from a plurality of lists of filtering rules, a priority list of filtering rules having a highest indicator of frequency of utilization among the filtering rules from the plurality of lists;  transmitting, by the processor, the priority list of filtering rules to a mobile device” in paragraphs 29-34. However, Mesut does not disclose “dividing, by the processor, each of remaining lists of filtering rules that have not been transmitted to the mobile device into a plurality of parts; and generating, by the processor, a first group of filtering rules and a second group of filtering rules, wherein each generated group contains at most one part of each remaining list of filtering rules, and wherein the first group of filtering rules includes first parts of the first list and second list of filtering rules having higher indicators of frequency of utilization than second parts of the first list and second list of filtering rules that are included in the second group of filtering rules.” Oyman (US 20150334152 A1) discloses “dividing, by the processor, each of remaining lists of filtering rules that have not been transmitted to the mobile device into a plurality of parts; and generating, by the processor, a first group of filtering rules and a second group of filtering rules, wherein each generated group contains at most one part of each remaining list of filtering rules” in paragraphs 25-26. However, Oyman also does not disclose “and wherein the first group of filtering rules includes first parts of the first list and second list of filtering rules having higher indicators of frequency of utilization than second parts of the first list and second list of filtering rules that are included in the second group of filtering rules” within the context of the rest of the claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 8 and 15 are similar to claim 1 and seemed to contain allowable subject matter for similar reasons. Claims 3-7, 10-14, and 17-20 depend on claims 1, 8, and 15 and are allowable based on their dependence to claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412